Per Curiam.

We affirm the judgment of the court of appeals. Hairston did not attach all of his pertinent commitment papers to his habeas corpus petition. R.C. 2725.04(D); State ex rel. Dozier v. Mack (1999), 85 Ohio St.3d 368, 369, 708 N.E.2d 712, 713. A court of record speaks only through its journal entries, Gaskins v. Shiplevy (1996), 76 Ohio St.3d 380, 382, 667 N.E.2d 1194, 1196, and Hairston failed to attach a sentencing entry from one of his criminal cases.1

Judgment affirmed.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.

. We also deny Hairston’s January 3, 2000 motion for emergency relief. Hairston is not entitled to an investigation concerning his claim that no docket index of this ease was sent to him by the clerk of the court of appeals under S.Ct.Prac.R. V(3), and because of his defective petition, he suffered no prejudice even if his claim had merit.